DETAILED ACTION
In response to the amendment filed on 12/15/2020, all the amendments to the claims have been entered and the action follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species III in the reply filed on 12/15/2020 is acknowledged. The traversal is on the ground(s) that Species I-III would not require a different field of search, therefore, not providing a serious burden to the examiner. In particular, the applicant argues that a search for Species II would likely result in art pertinent to Species III.
This is found partially persuasive, and the requirement for restriction between Species II and III is withdrawn, however, not for Species I. Species II and III each recites subject matter that further requires search in the field of image analysis (i.e., for selective color space processing of Species II or weighted intensity distribution calculations of Species III) in USPC 382 and CPC G06T. However, such classes do not appropriately represent the features included in Species I that recites the usage of a physical optical filter, which is not required by Species II or III. Since the examiner is withdrawing the restriction requirement between Species II and III and the applicant has 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, which claims 3-9 directly or indirectly depend upon, recites that highlighting an observation image is achieved by either i) modifying observation light, or ii) modifying digital raw image data, therefore, the broadest reasonable interpretation of claim 1 may include only performing i) modifying observation light. The features recited in claims 3-9 refer only to ii) modifying raw image data. Therefore, it is unclear how features of claims 3-9 are carried out when the observation image is achieved by only i) modifying observation light, as described by the broadest reasonable interpretation of claim 1.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacher et al. (USPAPN 2018/0147087).
Regarding claim 1, Bacher discloses:
directing illumination light onto a target object of an eye (see para [27] and fig 1, an illumination beam on a vitreous area of an eye);
5generating an observation image from observation light emerging from the target object due to scattering of the illumination light at the target object (see para [22] and [27] and fig 1, a camera generating initial image data by capturing light scattered off the vitreous);
highlighting, in the observation image, a region of interest characterized by a specific wavelength range by modifying the observation light or by modifying digital raw image data representing a spatial intensity distribution of 10the observation light (see para [20], [30], and [37], generating an accentuated image data that accentuates areas that are contacted by the illumination beam having a certain wavelength, by coloring or shading the initial image data); and
identifying the target object in the observation image including the highlighted region of interest and manipulating at least one part of the identified target object (see 
Regarding claim 3, Bacher further discloses:
20detecting a digital raw image of the target object using the observation light, wherein the digital raw image data represents the digital raw image (see rejection of claim 1, generating the initial image data); and
displaying the observation image (see fig 3, displaying the accentuated image data);
wherein the highlighting of the region of interest is based on the digital raw image (see rejection of claim 1, wherein the accentuation is based on the initial image data).
	Regarding claim 9, Bacher further discloses wherein the highlighting of the region of interest comprises at least one of: - highlighting a boundary of the region of interest, - highlighting an area of the region of interest, 5- changing at least one of brightness, hue and saturation of the region of interest, - highlighting a boundary of a region of the observation image outside the region of interest, - highlighting an area of a region of the observation image outside the region 10of interest, - changing at least one of brightness, hue and saturation of a region of the observation image outside the region of interest (see rejection of claim 1 and fig 3, accentuating areas of the vitreous by coloring or shading).
	Regarding claim 10, Bacher further discloses wherein at least one of the 15following holds: - a maximum wavelength of the specific wavelength range is 700 nm, - a minimum wavelength of the specific wavelength range is 400 nm, - a bandwidth of the 
Regarding claim 11, Bacher further discloses wherein the target object is illuminated and observed so that the observation light is dominated by the illumination light scattered at the target object (see para [22] and fig 1, the camera capturing the scattered light).
Regarding claim 12, Bacher further discloses:
wherein the illumination light is 25directed onto the target object along an illumination direction and the observation light emerges from the target object along an observation direction (see para [22] and fig 2, the light beam is in the direction of a device 105, and the scattered light emerges along an optical axis of camera 130); and
wherein at least one of the following holds: - the illumination direction is oblique to an optical axis of a lens of the eye; - an angle formed between the illumination direction and an optical axis of a 30lens of the eye amounts to a value of at least 20° and at most 90°;Carl Zeiss Meditec AG1264381.docx - the observation direction is oblique to the illumination direction; - an angle formed between the observation direction and the illumination direction amounts to a value of at least 20° and at most 90° (see fig 2, the direction of the light beam from the device 105 and the direction of the optical axis of the camera 30 form an angle between 20° and 90°).
Regarding claim 13, Bacher further discloses 5wherein at least one of the following holds: - the illumination light is white light; - the illumination light comprises light having wavelengths of the specific wavelength range; 10- the observation light is transmitted through a lens of the eye (see para [20], the light beam provides white light).
claim 14, Bacher further discloses wherein at least one of the following holds: - wherein the surgical method is a vitrectomy surgery method and the target 15object is vitreous humor; - the surgical method is a cataract surgery method, in particular an eye lens emulsification method, and the target object is a lens of the eye; - the target object is a cornea of the eye (see rejection of claim 1, the surgeon performing vitrectomy).
Regarding claim 15, Bacher further discloses 20an eye surgery system configured to be applicable for executing the surgical method according to claim 1 (see fig 1).

Allowable Subject Matter
Bacher discloses everything claimed as applied above (see rejection of claims 1, 3, and 9-15), however, do not disclose the subject matter of claims 4-8. Claims 4-8 would be allowable if amended to overcome the rejection under 35 U.S.C. 112(b) applied above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668